DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 09/23/2022 have been fully considered but they are not persuasive. 
Regarding the newly amended language of Claim 1, Applicant argues:  “In contrast, the present claims recite displaying a stereoscopic image based on a predetermined position and a position of an observer ( among multiple observers) closest to the predetermined position. That is, a stereoscopic image is displayed to at least one observer when multiple observers are present. Therefore, even when multiple users use portable devices ( e.g., a smartphones, a tablet, a laptop computer, or a portable game console that is expected to be used by a single user, or services taking privacy and security into consideration), the stereoscopic image may still be provided to at least one of the multiple users.”
Examiner notes that it is unclear how privacy and security is taken into consideration by providing images to “at least one user,” and defaulting to the most distant user position available.  Applicant may wish to clarify the claims to more particularly address the stated problem.
Examiner further notes that a stereoscopic image provides 2D and/or 3D content to the viewer the effect of which differs at different viewing positions.  This is cited in the prior art.  Applicant may whish to elaborate on the manner in which 2D and 3D content is combiner/presented at the desired viewing positions.
Further, the claims seem to track a single user or to default to a “predetermined position” that is most distant from the display and the stereo viewing zone.  The previously cited art indicates a 2D mode suitable for such a viewer position.  The addition of Schwerdtner also indicates that such a default may be used even where multiple viewers are tracked.  See updated reasons for rejection below. 
Applicant argues:  “McCarthy fails to teach or suggest this feature of the claims. In particular, McCarthy does not display a stereoscopic image based on a  redetermined position ( claim 3) and a position of an observer closest to the predetermined position when a plurality of observers are detected.”
Examiner disagrees.  McCarthy defaults to a 2D stereo display suitable for a position opposite and most distant from the display.  Schwerdtner confirms it to be a conventional assumption.
Most importantly both the claims and McCarty default to an established but a non-optimal viewing position when uncertainty exists, indicating that the selection of a default position is obvious in resolving ambiguity.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art as described n the Specification (“AAPA”) in view of US 20100079449 to McCarthy (“McCarthy”), in view of US 20140002620 to Murakami (“Murakami”), and in view of US 20080278805 to Schwerdtner (“Schwerdtner”).
Regarding Claim 1:  “A stereoscopic display system comprising:
a display apparatus configured to display a stereoscopic image; and  (“The autostereoscopic display apparatuses include a display panel and a light control element”  AAPA, Specification, Page 1, lines 11-12.)
a control system, wherein … display the stereoscopic image on the display apparatus based on a position of an observer detected in a predetermined tracking area in the acquired image, … wherein the predetermined tracking area is a part of an area in which the observer is trackable and the predetermined tracking area coincides with a stereoscopic viewing zone in which a stereo image can be recognized from the stereoscopic image, (“The autostereoscopic display system generates an image to be displayed by the autostereoscopic display apparatus in real time based on the positions of the observer's eyes acquired by the tracking device and the optical characteristics of the autostereoscopic display apparatus to provide the observer with a stereo image comfortable to see,” and thus an area in which an observer is trackable that coincides with an autostereoscopic viewing zone. AAPA, Specification, Page 1, lines 21-22.)
AAPA does not teach:  “the control system is configured to: acquire an image captured by an imaging device; and …. wherein the control system is further configured to: display a stereoscopic image for a predetermined time based on a position at which the observer is detected last after the detected observer has become untrackable in the tracking area … display a stereoscopic image suitable for a predetermined position in the stereoscopic viewing zone in a case where no observer is detected in the tracking area over the predetermined time.”
McCarthy teaches the above claim features in the context of an autostereoscopic display:
the control system is configured to: acquire an image captured by an imaging device; and  (“The camera 230 captures images of a user.”  Paragraph 36.)
wherein the control system includes [an elapsed time determination module configured to count elapsed time while] displaying the stereoscopic image based on a position at which the observer is detected last after the detected observer has become untrackable in the predetermined tracking area; and  (McCarthy tracks the position of the observer as position of the user’s pupils, but maintains the stereoscopic display at that position for a predetermined time corresponding to (a) at least as long as it takes for the system to switch to another stereoscopic setting, or (b) as long as the position can be estimated by other means, or (c) as long as it takes for the system to reacquire the observer’s position by other means, or (d) as long as it takes for the system to fall back to a determine that location of the observer cannot be identified; each an example of a predetermined time delay from the last tracking of the observer during which the stereoscopic display settings are maintained:  
“This virtual perspective can be maintained as long as the stream of data regarding the user's head position is maintained and is determined to be reliable. … If, at some point [predetermined determination time], the user's head position cannot be calculated, the system will fall back into a "target acquisition" mode and attempt to relocate the user and reestablish the virtual perspective.”  McCarthy, Paragraph 41.  Also note the other embodiments:  “in the event that the user's pupils are obscured, (for example if the user is wearing reflective glasses) an alternate signature target can be used and calculated. The device will usually be able to continue rendering the three-dimensional appearing imagery based on this alternate signature target.”  McCarthy, Paragraph 38.  “If the system determines that insufficient information is present to identify the relative location of the user (e.g., 2 "eyes" cannot be identifled, or multiple users are using the device, or the camera or IR emitters are obscured or not operating) the device 200 can default to a mode presenting a standard 2-dimensional display. … However, other modes can be programmed into the device so that other functions occur when there is insufficient information present to identify the relative location of the user's head.” McCarthy, Paragraph 38.  See treatment of time determination below.)
wherein the control system is configured to display the stereoscopic image suitable for a predetermined position in the stereoscopic viewing zone in a case where no observer is detected in the predetermined tracking area until the elapsed time exceeds a predetermined value”  (“If the system determines that insufficient information is present to identify the relative location of the user (e.g., 2 "eyes" cannot be identifled, or multiple users are using the device, or the camera or IR emitters are obscured or not operating) the device 200 can default to a mode presenting a standard 2-dimensional display. However, other modes can be programmed into the device …” where a 2-dimensional stereoscopic image or a stereoscopic image for a default position are examples of a stereoscopic image suitable for a predetermined position.  See McCarthy Paragraph 39.  See additional embodiments below.
wherein the predetermined position is a position located most distant from ends of the stereoscopic viewing zone in a direction parallel to and a direction normal to a screen of the display apparatus, and  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the position most distant reasonably embodies a position outside of the available 3D viewing zones.  Note that a 2-dimensional stereoscopic image is suitable for this position:  “the device 200 can default to a mode presenting a standard 2-dimensional display [having a stereo viewing position at an infinite distance from the display]. However, other modes can be programmed device so that other functions occur when there is insufficient information present to identify the relative location of the user's head.”  McCarthy, Paragraph 39. See similarly in Murakami, Paragraph 43.)
wherein the control system is configured to display the stereoscopic image on the display apparatus based on a position of an observer located closest to a predetermined reference position among a plurality of observers detected in the predetermined tracking area.”  (Note that a 2-dimensional stereoscopic image is a suitable default for a most distant position from the screen as noted above:  “multiple users are using the device … the device 200 can default to a mode presenting a standard 2-dimensional display. However, other modes can be programmed …” indicating than any default 2D or 3D display mode can be selected in the case the reference user is distant or outside the available 3D display position.  McCarthy, Paragraph 39.  See similarly in Murakami, Paragraph 43.  Also note embodiments that involve tracking each of the multiple observers below.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to capture a camera image to determine the observer position and to provide default display modes for situation where the observer becomes untrackable by the camera or is not detected as taught in McCarthy, so that the display “be able to continue rendering the three-dimensional appearing imagery” based on the estimated or the default observer location and “so that other functions occur when there is insufficient information present to identify the relative location of the user's head.”.  McCarthy, Paragraph 39.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
AAPA and McCarthy do not teach “wherein the control system includes an elapsed time determination module configured to count elapsed time while displaying the stereoscopic image based on a position at which the observer is detected last after the detected observer has become untrackable in the predetermined tracking area;” In McCarthy, the elapsed time is determined as a property of the system when responding to a change in the detection of the user, such as when failing to detect the user’s eyes.
Murakami teaches the above claim feature in the context of switching 3D and 2D views based on user perspective:  “however, that instead of immediately performing switching of image display in response to a change in estimation result, display may be switched on condition that the same estimation result is continuously obtained a predetermined number of times or more after the change. … when a state in which the eyes of a detected face are closed continues for a predetermined period of time or more,”.   Murakami, Paragraphs 65 and 67.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA and McCarthy “to count elapsed time while displaying the stereoscopic image based on a position at which the observer is detected last after the detected observer has become untrackable in the predetermined tracking area” as taught in Murakami, in order for the selected video display to be maintained for short changes in motion or lapses in user detection, such as quick head motions, obstructions, or eye blinks.  Murakami,  Paragraph 65-67. 
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	

Although the claim does explicitly require tracking each of the multiple observers by the claim language:  “wherein the control system is configured to display the stereoscopic image on the display apparatus based on a position of an observer located closest to a predetermined reference position among a plurality of observers detected in the predetermined tracking area”  AAPA, McCarthy, and Murakami do not mention this embodiment. McCarthy teaches that various default modes can be chosen in the when multiple users are detected in Paragraph 39, as noted above.
However for purposes of compact prosecution note that Schwerdtner teaches this embodiment in the context of adjustable stereoscopic displays in Paragraphs 18-18.  Schwerdtner also teaches as known that a viewing position “be assumed that all viewers are situated in a narrow viewing zone around the central axis of the display” as noted in the claim language above, however this assumption may not “permit a convenient use of the device” for all the viewers.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA, McCarthy, and Murakami to choose a default mode “to display the stereoscopic image on the display apparatus based on a position of an observer located closest to a predetermined reference position among a plurality of observers detected in the predetermined tracking area” by assuming as taught in Murakami, in order for resolve the uncertainty in detecting the user viewing position.  McCarthy, Paragraph 39
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Regarding Claim 2:  “The stereoscopic display system according to claim 1, wherein 
the control system is configured to: determine the position of observer based on positions of the eyes of the observer in a case where the eyes of the observer are detected; and  (“the device shown determines the user's eyes relative position in comparison to the camera 23”  McCarthy, Paragraph 38.  See statement of motivation in Claim 1.)
determine the position of the observer based on a position of a predetermined body part different from the eyes in a case where the eyes of the observer are not detected.”  (“the event that the user's pupils are obscured, (for example if the user is wearing reflective glasses) an alternate signature target can be used and calculated. … determined by the user's current head position.”  McCarthy, Paragraphs 39-40. See statement of motivation in Claim 1.)
Regarding Claim 5:  “The stereoscopic display system according to claim 1, wherein the control system is configured to maintain a latest stereoscopic image in a case where a plurality of observers located closest to the predetermined position are detected.”  (“If the system determines that insufficient information is present to identify the relative location of the user (e.g., 2 "eyes" cannot be identified, or multiple users are using the device, or the camera or IR emitters are obscured or not operating) the device 200 can default to a mode”  McCarthy, Paragraph 39.  See statement of motivation in Claim 1.)
Regarding Claim 6:  “The stereoscopic display system according to claim 1, 
wherein the predetermined tracking area includes a plurality of sub-tracking areas, wherein each of the plurality of sub-tracking areas includes a stereoscopic viewing zone in which a stereo image can be recognized from a stereoscopic image displayed on the display apparatus, and … wherein the control system is configured to: select the plurality of sub-tracking areas one by one in descending order of priorities assigned in advance until an observer is detected; and  (“the device shown determines the user's eyes relative position in comparison to the camera 230. In the event that the user's pupils are obscured, (for example if the user is wearing reflective glasses) an alternate signature target can be used and calculated.”  McCarthy, Paragraph 38.  Also note sub-tracking areas embodied as “defining a plurality of user view-points of a user interface screen of the portable computing device,” where the observer’s features are searched in a sequence in correspondence to these user view-points.  McCarthy, Paragraph 8.  See statement of motivation in Claim 1.)
display the stereoscopic image based on a position of the detected observer.”  (“The method next includes rendering a first image of a constructed scene on the user interface screen based on a first determined user's viewpoint of the user interface screen” McCarthy, Paragraph 8.  See statement of motivation in Claim 1.)
Claim 7 is rejected for reasons stated for Claim 1, because the apparatus elements of Claim 1 implement the method steps of Claim 7.
Claims 8, 11-12 are rejected for reasons stated for Claims 2, 5-6 respectively, in view of Claim 7 rejection.
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483